UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6833



HERCULES PIERRE,

                                              Plaintiff - Appellant,

          versus


FEDERAL CORRECTIONAL INSTITUTE, ESTILL; GARY
FORD, Employee; G. MARCK; STEVEN J. GAL,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-03-308-3-10BC)


Submitted:   September 22, 2004           Decided:   October 12, 2004


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hercules Pierre, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hercules   Pierre    appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his Bivens* complaint.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court.   See Pierre v. Federal Correctional Inst.,

No. CA-03-308-3-10BC (D.S.C. Mar. 31, 2004). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




     *
      Bivens v. Six Unknown Named         Agents   of     Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971)

                                 - 2 -